Citation Nr: 1004468	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  08-21 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Counsel




INTRODUCTION

The Veteran served on active duty from November 1965 to 
February 1969.  The Veteran died in September 1992.  The 
appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
above.

On her July 2008 substantive appeal, via VA Form 9, the 
appellant indicated that she wanted a Board hearing at the 
local RO.  However, in September 2008, the appellant 
submitted a written statement indicating that she no longer 
wanted a Board hearing.  The Board, then, finds that all due 
process has been satisfied with respect to the appellant's 
right to a hearing.  


FINDINGS OF FACT

1.  The competent and probative evidence of record reflects 
that the Veteran was diagnosed with acute myelogenous 
leukemia in September 1992, which resulted in a low platelet 
count and led to a stroke.  

2.  According to the official certificate of death, the 
Veteran's death in September 1992 was caused by cerebral 
hemorrhage due to probable blood dyscrasia.  No other causes 
of death were indicated.

3.  At the time of his death, the Veteran had no service-
connected disabilities and he had not filed a claim of 
service connection for any disease or injury that he 
believed was incurred in or aggravated by military service.  

4.  The competent and probative evidence of record 
preponderates against a finding that the Veteran died from a 
disease or injury incurred in or aggravated by military 
service or a disease or injury presumed to have been 
incurred during military service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service; nor may the cause of his death be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 
1102, 1110, 1112, 1113, 1310, 1311, 5100-5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.312, 3.370 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's 
death was service connected, his surviving spouse is 
generally entitled to dependency and indemnity compensation 
(DIC).  See 38 U.S.C.A. § 101 (West 2002 & Supp. 2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, either singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed 
so substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production 
of death.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
The debilitating effects of a service-connected disability 
must have made the decedent materially less capable of 
resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995).

The Veteran died in September 1992.  At the time of his 
death, service connection had not been established for any 
disability and, review of the record reveals the Veteran had 
not filed a claim asserting that service connection was 
warranted for any disease or injury that he believed was 
incurred or aggravated during his military service.  The 
official certificate of death lists the immediate cause of 
death as cerebral hemorrhage due to, or as a consequence of, 
probable blood dyscrasia.  

The appellant has asserted that service connection for cause 
of death is warranted because the Veteran died from a 
cerebral hemorrhage, or stroke, that was caused by acute 
myelogenous leukemia, which was the result of his military 
exposure to herbicides.  

In this regard, the law provides that, if a veteran served 
in the Republic of Vietnam during the Vietnam War, as 
defined in 3.307(a)(6), and was exposed to a herbicide agent 
during active service, presumptive service connection is 
warranted for the following disorders: chloracne or other 
acneform disease consistent with chloracne; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia 
(CLL), multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides 
and any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted, including any type of leukemia 
other than CLL.  In this regard, the Board observes that VA 
has issued several notices in which it was determined that, 
based upon extensive scientific research, a presumption of 
service connection based upon exposure to herbicides used in 
Vietnam should not be extended beyond specific disorders.  
See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. 
Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the 
Federal Circuit Court has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998); see Brock v. Brown, 10 
Vet. App. 155, 160-61 (1997).

Review of the record reveals that, the day before his death, 
the Veteran was brought to the Salem Hospital Emergency Room 
by ambulance in a comatose state.  The Veteran had presented 
to his physician's office for treatment of flu-like symptoms 
but he suffered a seizure and collapsed in the office.  Once 
admitted to the hospital, evaluation revealed a large 
intracerebral hematoma and a blood smear revealed findings 
consistent with acute myelogenous leukemia (AML).  The 
evidence shows that surgery was not feasible for removal of 
the hematoma and that blood transfusions raised the 
Veteran's platelet count.  Instead, the evidence shows the 
Veteran's neurologic condition progressed rapidly and he 
expired the day after admission.  See private medical 
records dated September 1992.  

In support of her claim, the appellant points to a September 
1992 treatment record wherein the Veteran's treating 
physician noted that the Veteran's acute leukemia led to low 
platelets which, in turn, led to a stroke.  

While this evidence provides a nexus between the Veteran's 
leukemia and the stated cause of his death, e.g., cerebral 
hemorrhage or stroke, the Board notes there is no indication 
that the Veteran's leukemia is related to the Veteran's 
military service.  

In this regard, without making a determination as to whether 
the Veteran had the requisite service in the Republic of 
Vietnam, the Board notes that the Veteran's disability, 
acute myelogenous leukemia, is not one of the disabilities 
for which presumptive service connection is available based 
upon herbicide exposure.  As noted above, chronic 
lymphocytic leukemia is subject to presumptive service 
connection based upon herbicide exposure.  However, as 
noted, the Secretary of Veterans Affairs has determined that 
there is no positive association between exposure to 
herbicides and any form of leukemia, other than chronic 
lymphocytic leukemia.  See Notices, 68 Fed. Reg. 27,630-41 
(2003).  Therefore, the Board finds acute myelogenous 
leukemia cannot be presumed to have been incurred during 
military service as a result of herbicide exposure, given 
the Veteran's specific diagnosis.  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a)(6).  There is no indication that the 
Veteran manifested chronic lymphatic leukemia before his 
death.  

The Board has considered whether the evidence establishes 
that the Veteran's acute myelogenous leukemia was directly 
related to his military service.  See Combee, supra; Brock, 
supra.  However, the Veteran's service treatment records are 
negative for any complaints, treatment, or findings related 
to a disorder involving the blood or bone marrow.  In 
addition, the evidence shows the Veteran was first diagnosed 
with acute myelogenous leukemia in approximately 1992, which 
is more than 20 years after he was separated from active 
service.  Therefore, presumptive service connection for 
leukemia, as a chronic disease, is not warranted under 
38 U.S.C.A. § 1112 and 38 C.F.R. § 3.307(a)(3).  Moreover, 
there is no competent medical evidence of record that 
relates the Veteran's acute myelogenous leukemia with his 
military service in general, or his exposure to herbicides 
specifically.  

The Board has also considered whether the disabilities that 
caused the Veteran's death may be directly related to his 
military service.  However, there is no indication that the 
Veteran manifested a cerebral hemorrhage, blood dyscrasia, 
and/or symptoms thereof during service or until September 
1992, more than 20 years after he was separated from 
service.  In addition, there is no competent medical 
evidence of record that establishes, or even suggests, that 
the Veteran's cerebral hemorrhage and/or blood dyscrasia 
were incurred during service or related to an injury or 
disease manifested therein.  

The only evidence that relates the cause of the Veteran's 
death to military service consists of the appellant's own 
statements.  The Board does not doubt that the appellant 
sincerely believes the Veteran's leukemia was related to his 
exposure to herbicides and substantially contributed to the 
cause of his death; however, there is no indication that the 
appellant has the requisite knowledge of medical principles 
which would permit her to render an opinion regarding 
matters involving medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

While the Board is sympathetic with the appellant's loss of 
her husband, the preponderance of the evidence is against a 
finding that the Veteran died from a disease or injury 
incurred in or aggravated by military service or a disease 
or injury presumed to have been incurred during military 
service.  Because the preponderance of the evidence is 
against the appellant's claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).




Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 
3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

In a claim for dependency and indemnity compensation (DIC) 
benefits, section5103(a) notice must include (1) a statement 
of the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

In this case, the RO sent the appellant a letter in December 
2006 that informed her of the evidence needed to 
substantiate a DIC claim, in general.  While the RO sent the 
appellant a VCAA letter, the letter did not inform the 
appellant of the Veteran's service-connected disabilities or 
explanations of the evidence required to substantiate a DIC 
claim based on a service-connected or not yet service-
connected disability.  Therefore, the Board finds VA erred 
in providing the Veteran adequate notice.  

However, after taking into account the specific 
circumstances of this case, the Board finds the notice error 
was not prejudicial to the appellant because the Veteran did 
not have any service-connected disabilities before his death 
and it appears the appellant was aware of the information 
needed to substantiate her claim.  After careful review of 
the statements and evidence submitted by the appellant in 
support of her claim, the Board finds that the appellant was 
aware that she needed to relate the cause of the Veteran's 
death to his military service.  

In addition, the Board notes that VA, with the help of the 
appellant, has had an extensive opportunity to develop the 
case during the administrative appellate proceedings leading 
to the final Agency adjudication and Board decision and 
there is no indication that any additional notice or 
development would give rise to evidence which would support 
a favorable decision in this case.  Therefore, based on the 
foregoing, the Board finds that any notice error was non-
prejudicial to the appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The RO has 
obtained the Veteran's service treatment records, as well as 
treatment records from Salem Hospital where the Veteran died 
in September 1993.  Significantly, it appears that all 
obtainable evidence identified by the appellant relative to 
her claim has been obtained and associated with the claims 
file, and that neither she nor her representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied.  

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


